DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/US2018/042427 07/17/2018; PCT/US2018/042427 has PRO 62/537,574 07/27/2017; PCT/US2018/042427 has PRO 62/537,079 07/26/2017.

Information Disclosure Statement
4.         The information disclosure statement (IDS), filed on 03/20/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.         Applicant’s election of species: i) A) and B) in claim 1; ii) Clostridium butyricum; iii) butyric acid; iv) levan; and v) injecting the second and third microbe-based products into the oil well simultaneously in the reply filed on 03/21/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.        Based on applicants species election the claims 5, 7-8, 15, 17-20 are withdrawn in this Office action as directed to non-elected species/invention. Claims 1-20 are pending and claims  1-4, 6, 9-14, 16 are examined in this Office action.

Claim Objections
7.          Claims 9-13 are objected to because of the following informalities:  In claims 9-10, applicants are suggested to write one form either ‘Bacillus subtilis’ or ‘B. subtilis.’ In claims 11-13, applicants are suggested to write one form either ‘Bacillus licheniformis’ or ‘B. licheniformis.’ Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.         Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 4, improperly recite the Markush group in the form of “selected from A, B, and C”, which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).

Claim Rejections - 35 USC § 102
10.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.      Claims 1, 3, 6, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (US 4905761; IDS filed on 03/20/22).
          Regarding claims 1, 3, Bryant discloses a method for enhanced oil recovery (column 1, lines 11-14), the method comprising injecting a microbe-based product into an oil well, wherein the microbe-based product comprises one or more gas, and/or solvent producing microorganism such as Clostridium (column 4, lines 28-45, column 5, lines 57-58), meeting the requirement of claims 1, 3.
         Regarding claim 6, Bryant disclose the microorganism produces acetic and/or butyric acid (column 4, lines 24-27). 
        Regarding claim 16, Bryant disclose injecting nutrients for microbial growth (column 9, lines 54-56). 

12.      Claims 1-4, 6, 9-14, 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN 1540137). 
           Regarding claims 1-4, 6, 9-14, 16, Liu discloses a method of enhanced oil recovery, the method comprising simultaneous injection of first microbe-based product such as Clostridium acetobutyricum, second microbe-based product such as Bacillus Subtilis, and third microbe-based product such as Bacillus Lichenformis, wherein the first, second and third microbe-based products are in spore form (page 2, para 1-7, claims 1-2, 5, 9-10). Liu further discloses injecting nutrients for microbial growth and/or germination enhancers (page 2, para 1, claim 2). Since, Liu discloses same microbe-based products the properties of the products would be inherently same, e.g. the first microbe-based product comprises one or more gas-, acid- and/or solvent- producing microorganisms and/or growth by-products thereof, the second microbe-based product comprises one or more biosurfactant-producing microorganisms and/or growth by-products thereof; and the third microbe-based product comprises one or more biopolymer-producing microorganisms and/or growth by-products thereof; Bacillus Subtilis produces surfactin; Bacillus Lichenformis produces levan or lichenysin biosurfactant; Clostridium acetobutyricum produces butyric acid. Thus, Liu meet the requirement of claims 1-4, 6, 9-14, 16.
13.      Claims 1, 9-14, 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bralkowski (US 2015/0037302; IDS filed on 03/20/22).
          Regarding claims 1, 9-14, Bralkowski discloses a method for enhanced oil recovery (para [0068]), the method comprising injecting a combination of Bacillus subtilis microbes for producing surfactin and Bacillus licheniformis microbes for producing levan and/or lichenysin (para [0041], [0079]), meeting the requirement of claims 1, 9-11, 13-14. 
         Regarding claim 16, Bralkowski discloses the injection of nutrients (para [0014], [0030]). 

Conclusion
14.        References Hashman (US 2016/0040119), Hitzman (US 4450908), and Kohr (US 2016/0222280) were cumulative in nature to the above rejection and thus not set forth.
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766